DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the end of the claim contains the redundant phrase “first sensor digital concentration signal and the first sensor digital concentration signal”  Appropriate correction is required.
Claim 8 is objected to because it depends on canceled claim 4 (claim 8 could depend directly from claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schatzmann et al. (U.S. Patent 5,832,411) in view of Kim (U.S. Pub. 2019/0195845).

Regarding claims 1, 10, and 17, Schatzmann discloses (Figs. 1-5) a gas-measuring system (col. 3, lines 1-5; col. 4, lines 36-38) for measuring and outputting at least a gas concentration of a gas to be tested (col. 4, lines 4-8), the gas-measuring system comprising:
a first gas sensor 18 (col. 3, line 52) configured to output measured raw data via a first sensor raw data signal (col. 3, lines 57-59);
a second gas sensor (as shown in Fig. 1; col. 3, lines 52-53) located in a common environment with the first gas sensor 18 (as shown in Fig. 1; area of interest: col. 3, lines 52-53), with the second gas sensor arranged in an area surrounding the first gas sensor (as shown in Fig. 1; area of interest: col. 3, lines 52-53), the second gas sensor being configured to output measured raw data via a second sensor raw data signal (col. 3, lines 57-59):
a first digitization module 34 (col. 5, lines 59-62) arranged in an area adjacent to the first gas sensor 18 (as shown in Fig. 1) and assigned to the first gas sensor 18, the first digitization module 34 being configured to receive the first sensor raw data signal of the first gas sensor 18 (col. 5, lines 59-62), to process the first sensor raw data signal (col. 5, lines 59-62) and to output a corresponding first sensor digital sensor signal via a wireless module 38 to a network (col. 5, lines 63-67), wherein the first sensor digital sensor signal comprises the processed first sensor raw data signal (col. 5, lines 59-62) and first sensor identification information (i.e. position/location data, which creates the map: col. 4, lines 8-11 and 28-33), and the sensor identification information is configured to make possible an assignment between the processed first sensor raw data signal and the corresponding first gas sensor 18 (i.e. creates a map: col. 4, lines 8-11 and 28-33);
a second digitization module 34 (i.e. assigned to the second sensor shown in Fig. 1: col. 5, lines 59-62) arranged in an area adjacent to the second gas sensor and assigned to the second sensor (as shown in Fig. 1), the second digitization module 34 being configured to receive the second sensor raw data signal of the second gas sensor (col. 5, lines 59-62), to process the second sensor raw data signal (col. 5, lines 59-62) and to output a corresponding second sensor digital sensor signal via a wireless module 38 to the network (col. 5, lines 63-67), wherein the second sensor digital sensor signal comprises the processed second sensor raw data signal (col. 5, lines 59-62) and second sensor identification information (i.e. position/location data, which creates the map: col. 4, lines 8-11 and 28-33), and the second sensor identification information is configured to make possible an assignment between the processed second sensor raw data signal and the corresponding second gas sensor (i.e. creates a map: col. 4, lines 8-11 and 28-33) and to output the second digital sensor signal to the network (col. 5, lines 63-67);
an analysis unit 14 (col. 3, lines 52-53) configured to read the first sensor digital sensor signal from the network (col. 6, lines 37-38), to determine the first sensor gas concentration of the gas to be tested based on the first sensor measured raw data indicated by the first sensor digital sensor signal (col. 4, lines 4-8) and to output a corresponding first sensor digital concentration signal to the network (col. 4, lines 8-11 and 28-33), wherein the first sensor digital concentration signal comprises the determined first sensor gas concentration and first sensor localization information (i.e. the map: col. 4, lines 8-11 and 28-33), and the first sensor localization information is configured to make possible an assignment between a determined  first sensor gas concentration and a location of the corresponding first gas sensor (col. 4, lines 8-11 and 28-33); and configured to read the second sensor digital sensor signal from the network (col. 6, lines 37-38), to determine a second sensor gas concentration of the gas to be tested based on the second sensor measured raw data indicated by the second sensor digital sensor signal (col. 4, lines 4-8)  and to output a corresponding second sensor digital concentration signal to the network (col. 4, lines 8-11 and 28-33), wherein the second sensor digital concentration signal comprises the determined second sensor gas concentration and second sensor localization information (i.e. the map: col. 4, lines 8-11 and 28-33), and the second sensor localization information is configured to make possible an assignment between the determined gas concentration and a location of the corresponding second sensor gas sensor (col. 4, lines 8-11 and 28-33), 
wherein the analysis unit 14 is configured to compare the first sensor digital sensor signal and the second sensor digital sensor signal received from the network with one another (col. 6, lines 37-55; col. 9, lines 47-61), and
an output unit 48 (col. 6, line 39) configured to read the first sensor digital concentration signal from the network and to provide a corresponding output perceptible for a user of the output unit (i.e. displays the map: col. 6, lines 39-42 and 49-51), wherein the perceptible output indicates the determined first sensor gas concentration and the first sensor localization information (col. 6, lines 39-42 and 49-51) and determined second sensor gas concentration and the second sensor localization information (col. 6, lines 39-42 and 49-51).
The apparatus of Schatzmann, as applied above in the rejection of claims 1 and 17, would perform the method and meet the limitations of claim 10.
Regarding claims 1, 10, 16 and 17, Schatzmann is applied as above, but does not disclose the analysis unit is configured to compare the gas concentrations determined on the basis of the two different digital sensor signals with one another and to provide, based on this comparison, additional sensor failure information, which indicates whether the digital raw data of the at least two gas sensors, which are located in a common environment, have indicated essentially identical gas concentrations; and a comparison unit configured to receive the at least two digital concentration signals, to compare the respective determined gas concentrations with one another and to provide additional analysis failure information, which indicates whether the two determined gas concentrations for the same digital sensor signal are essentially identical.
Kim discloses the analysis unit 120 [0116] is configured to compare the gas concentrations determined on the basis of the two different digital sensor signals with one another (environment data from sensors: [0116]) and to provide, based on this comparison, additional sensor failure information (whether or not the data is valid: [0117]-[0120]), which indicates whether the digital raw data of the at least two gas sensors, which are located in a common environment, have indicated essentially identical gas concentrations (i.e. the data are valid if they are the same: [0120], failure is indicated when the data diverge: [0121]); and a comparison unit 120 configured to receive the at least two digital concentration signals [0116], to compare the respective determined gas concentrations with one another and to provide additional analysis failure information (whether or not the data is valid: [0117]-[0120]), which indicates whether the two determined gas concentrations for the same digital sensor signal are essentially identical (i.e. the data are valid if they are the same: [0120], failure is indicated when the data diverge: [0121]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schatzmann’s method so that the analysis unit is configured to compare the gas concentrations determined on the basis of the two different digital sensor signals with one another and to provide, based on this comparison, additional sensor failure information, which indicates whether the digital raw data of the at least two gas sensors, which are located in a common environment, have indicated essentially identical gas concentrations; and a comparison unit configured to receive the at least two digital concentration signals, to compare the respective determined gas concentrations with one another and to provide additional analysis failure information, which indicates whether the two determined gas concentrations for the same digital sensor signal are essentially identical, as taught by Kim.
Such a modification would determine if a failure occurred in the sensor array (Kim: [0012]; [0120]-[0121]).

Regarding claims 2 and 11, Schatzmann discloses (Figs. 1-5) the first digitization module 34 is further configured to receive environmental data (from sensor 20: col. 3, lines 60-63; col. 5, lines 59-63), to assign the environmental data to the first sensordigital raw data signal and to output same via the first sensor digital sensor signal to the network (col. 5, lines 59-67);
the environmental data pertain to an environment of the first gas sensor (col. 3, lines 60-63); and
the analysis unit is further configured to determine the gas concentration of the gas to be tested on the basis of the first sensor measured raw data and of the received environmental data (col. 6, lines 1-6).

Regarding claims 3 and 12, Schatzmann discloses (Figs. 1-5) the environmental data indicate at least one of a currently measured temperature (col. 3, lines 60-63), a currently measured ambient pressure (col. 3, lines 60-63), and a currently measured air humidity (col. 3, lines 60-63).

Regarding claims 6 and 13, Schatzmann discloses (Figs. 1-5) the analysis unit is configured to determine the localization information on the basis of the sensor identification information (i.e. the local profiles are used to create the map: col. 4, lines 4-11; col. 6, lines 39-55).

Claims 7, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schatzmann et al. (U.S. Patent 5,832,411) in view of Kim (U.S. Pub. 2019/0195845) and further in view of Niemeyer et al. (U.S. Pub. 2013/0038470).

Regarding claims 7, 14 and 18, Schatzmann’s modified device is applied as above, but does not disclose the digitization module comprises a first wireless module and a second wireless module and is configured to output the digital sensor signal via the first wireless module corresponding to a first wireless standard to the network and to output the digital sensor signal via the second wireless module corresponding to a second wireless standard to the network; and the first wireless standard is different from the second wireless standard.
Niemeyer discloses the digitization module comprises a first wireless module (one board with a first wireless module: [0036]) and a second wireless module (another board with a different wireless module: [0037]) and is configured to output the digital sensor signal via the first wireless module corresponding to a first wireless standard [0036] to the network and to output the digital sensor signal via the second wireless module [0037] corresponding to a second wireless standard to the network [0036]-[0037]; and the first wireless standard is different from the second wireless standard [0036]-[0037].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schatzmann’s method so that the digitization module comprises a first wireless module and a second wireless module and is configured to output the digital sensor signal via the first wireless module corresponding to a first wireless standard to the network and to output the digital sensor signal via the second wireless module corresponding to a second wireless standard to the network; and the first wireless standard is different from the second wireless standard, as taught by Niemeyer.
Such a modification would increase the redundancy of the sensor system (Niemeyer: [0037]).

Regarding claims 19 and 20, Schatzmann’s modified device is applied as above, but does not disclose the wireless means comprises a third wireless module and a fourth wireless module and is configured to output the second sensor digital sensor signal via the third wireless module corresponding to the first wireless standard to the network and to output the second sensor digital sensor signal via the fourth wireless module corresponding to the second wireless standard to the network; and the digitization means comprises the first digitization module with the first wireless module and the second wireless module and comprises the second digitization module with the third wireless module and a forth wireless module; and the digitization means comprises the common digitization module with the first wireless module and the second wireless module and is configured to output the second sensor digital sensor signal via the first wireless module corresponding to the first wireless standard to the network and to output the second sensor digital sensor signal via the second wireless module corresponding to the second wireless standard to the network.
However, such a modification would be merely a duplication of parts (i.e. each sensor has redundant wireless communication boards – as taught by Neimeyer, see above), which is obvious.  See MPEP 2144.04(VI)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schatzmann’s system so that the wireless means comprises a third wireless module and a fourth wireless module and is configured to output the second sensor digital sensor signal via the third wireless module corresponding to the first wireless standard to the network and to output the second sensor digital sensor signal via the fourth wireless module corresponding to the second wireless standard to the network; and the digitization means comprises the first digitization module with the first wireless module and the second wireless module and comprises the second digitization module with the third wireless module and a forth wireless module; and the digitization means comprises the common digitization module with the first wireless module and the second wireless module and is configured to output the second sensor digital sensor signal via the first wireless module corresponding to the first wireless standard to the network and to output the second sensor digital sensor signal via the second wireless module corresponding to the second wireless standard to the network.

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schatzmann et al. (U.S. Patent 5,832,411) in view of DiCanni (U.S. Pub. 2019/0179037).

Regarding claims 8 and 15, Schatzmann is applied as above, but does not disclose another analysis unit, to provide at least two analysis units that are configured to read each first sensor digital sensor signal and second sensor digital sensor signal from the network, to each determine the gas concentration of the gas to be tested and each output a corresponding digital concentration signal to the network, wherein the respective digital concentration signal indicates the analysis unit that has provided the digital concentration signal.
DiCanni discloses (Figs. 1) another analysis unit (i.e. multiple client devices, including desktops: [0031]), to provide at least two analysis units that are configured to read each first sensor digital sensor signal and second sensor digital sensor signal from the network (as shown in Fig. 1; [0029]-[0031]), to each determine the gas concentration of the gas to be tested and each output a corresponding digital concentration signal to the network (per the monitoring unit 14 of Schatzmann), wherein the respective digital concentration signal indicates the analysis unit that has provided the digital concentration signal ([0004], [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schatzmann’s method so that another analysis unit, to provide at least two analysis units that are configured to read each first sensor digital sensor signal and second sensor digital sensor signal from the network, to each determine the gas concentration of the gas to be tested and each output a corresponding digital concentration signal to the network, wherein the respective digital concentration signal indicates the analysis unit that has provided the digital concentration signal, as taught by DiCanni.
Such a modification would be merely a duplication of parts, which is obvious.  See MPEP 2144.04(VI)(B).

Regarding claim 9, Schatzmann is applied as above, but does not disclose a comparison unit configured to receive the at least two digital concentration signals, to compare the respective determined gas concentrations with one another and to provide additional analysis failure information, which indicates whether the two determined gas concentrations for the same digital sensor signal are essentially identical.
Kim discloses a comparison unit 120 configured to receive the at least two digital concentration signals [0116], to compare the respective determined gas concentrations with one another and to provide additional analysis failure information (whether or not the data is valid: [0117]-[0120]), which indicates whether the two determined gas concentrations for the same digital sensor signal are essentially identical (i.e. the data are valid if they are the same: [0120], failure is indicated when the data diverge: [0121]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schatzmann’s method to include a comparison unit configured to receive the at least two digital concentration signals, to compare the respective determined gas concentrations with one another and to provide additional analysis failure information, which indicates whether the two determined gas concentrations for the same digital sensor signal are essentially identical, as taught by Kim.
Such a modification would determine if a failure occurred in the sensor array (Kim: [0012]; [0120]-[0121]).

Response to Arguments
Applicant's arguments filed 10-13-2022 have been fully considered but they are not persuasive.  Applicant argues that Kim is directed to analyzing data from a plurality of different types of sensors, whereas the claims are directed to a first and second gas sensor.  However, Kim is nor relied upon to teach two sensors of the same type, rather, the primary reference (Schatzmann) teaches a first and second gas sensor (see 103 rejection, above).  Kim is provided to teach analyzing the data from a plurality of sensors and comparing the data to determine validity (i.e. failure information).  The fact that, in Kim, different types of sensors are used does not prevent the teaching from applying to two sensors of the same type (nor does it teach away from it), as it would be applied when Schatzmann is modified by Kim’s teaching.  Indeed, one of ordinary skill in the art at the time of the invention would have know that comparing sensor data from two sensors of the same type in the same environment would lead to the same results as Kim (i.e. identical data indicates the sensors are both functioning normally, and divergent data would indicate that one of the sensors is failing).  Therefore, the previous rejection is maintained.
In addition, applicant argues that Niemeyer “does not specify each of wireless standard being different than the corresponding wireless standard for sending the same data. This would not result in the first wireless standard and the second wireless standard having different specifications, so that the first wireless standard would have better transmission power at times and the second wireless standard have the better transmission power at other times, as set forth in the claims.”  The examiner disagrees since Niemeyer does teach each of wireless standard being different than the corresponding wireless standard for sending the same data (i.e. using multiple types of wireless communication for redundancy: see pars. [0036]-[0037]).  Also, it is noted that the features upon which applicant relies (i.e., that the first wireless standard would have better transmission power at times and the second wireless standard have the better transmission power at other times) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least the above reasons, the examiner maintains the previous rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571)270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852